UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-6797


GEORGE WAYNE REID,

             Petitioner - Appellant,

             v.

A. MANSUKHANI, Warden,

             Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Richard Mark Gergel, District Judge. (5:16-cv-03280-RMG)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Wayne Reid, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George Wayne Reid, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Reid v. Mansukhani, No. 5:16-cv-03280-RMG (D.S.C. June 1, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2